MEMORANDUM OF DECISION.
Defendant, Alden Gordon, appeals from an order of the Superior Court (Franklin County) affirming a District Court judgment in favor of the plaintiff. In the original small claims action, defendant was ordered to pay plaintiff $846.19. Defendant appealed that judgment to the Superior Court contending that the amount improperly included a $5.00 filing fee that plaintiff had not paid. The Superior Court agreed and deleted the $5.00 fee from the judgment. On the present appeal before this Court, defendant contends he never received reimbursement and he further contends that plaintiff intentionally misrepresented the amount of filing fees. Such issues cannot be raised on appeal. We hold that the Superior Court committed no error.
The entry is:
Judgment affirmed.
All concurring.